Exhibit Entergy 639 Loyola Avenue New Orleans, LA70113 NewsRelease Date: Aug. 4, 2009 For Release: Immediately Contact: Chanel Lagarde (News Media) (504) 576-4238 clagar1@entergy.com Michele Lopiccolo (Investor Relations) (504) 576-4879 mlopicc@entergy.com Entergy Reports Second Quarter Earnings New Orleans, La.  Entergy Corporation (NYSE:ETR) today reportedsecond quarter 2009as-reported earnings of $226.8 million, or $1.14 per share, compared with $271.0 million, or $1.37 per share, for secondquarter 2008. On an operational basis, Entergy’s secondquarter 2009 earnings were $244.0 million, or $1.23 per share, compared with $289.2 million, or $1.46 per share, in secondquarter 2008. Consolidated Earnings – Reconciliation of GAAP to Non-GAAP Measures Second Quarter and Year-to-Date 2009 vs. 2008 (Per share in U.S. $) Second Quarter Year-to-Date 2009 2008 Change 2009 2008 Change As-Reported Earnings 1.14 1.37 (0.23) 2.35 2.93 (0.58) Less Special Items (0.09) (0.09) - (0.17) (0.09) (0.08) Operational Earnings 1.23 1.46 (0.23) 2.52 3.02 (0.50) *GAAP refers to United States generally accepted accounting principles. Operational Earnings Highlights for Second Quarter · Utility, Parent & Other’s results were modestly lower due to lower net revenue and higher expenses that offset the benefit of lower income tax expense during the quarter. · Entergy Nuclear’s earnings decreased as a result of lower production due to additional refueling and unplanned outage days and a significant impairment recorded on decommissioning trust fund investments. · Entergy’s Non-Nuclear Wholesale Assets results improved primarily as a result of lower income tax expense during the quarter. “While financial and commodity markets present near-term challenges, we remain committed to executing on the opportunities we have at hand and creating new ones consistent with the opportunities of a changed economic climate,” said J. Wayne Leonard, Entergy’s chairman and chief executive officer. “At the same time, we are very attentive to managing risks with uncertainties around the economy, markets, pending legislation and new technologies.” Other Business Highlights · Entergy Texas, Inc. reached an agreement in principle that should resolve all issues in its storm recovery case through an unopposed settlement agreement. Legislation was also enacted, providing long sought clarity, mandating that all activities relating to Transition to Competition be ceased. · Entergy Nuclear received a pair of Top Industry Practice awards from the Nuclear Energy Institute, out of 14 industry-wide awards presented by the industry trade group each year. · Entergy filed a motion in its New York proceeding on its non-utility nuclear spin-off reorganization proposal requesting procedures and a schedule that would support closing the transaction this year. The Administrative Law Judges ruled that a decision on the motion would come after reviewing the amended petition expected to be filed around Aug. 10, 2009. Entergy will host a teleconference to discuss this release at 10:00 a.m. CDT on Tuesday,
